Citation Nr: 0905218	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $33,454.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to August 
1952.  He died in September 1988.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision by the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

Procedural history

In December 1988, the RO in Waco, Texas awarded the appellant 
a VA death pension, effective October 1, 1998.

In a December 2003 decision, the Waco RO terminated the 
appellant's death pension benefits effective February 1, 
1998.  This termination created an overpayment of death 
pension benefits in the amount of $33,454.00.  In September 
2004, the Committee on Waivers and Compromises of the Debt 
Management Center at the VA RO in St. Paul, Minnesota denied 
a waiver of overpayment of death pension benefits in the 
amount of $33,454.00.  The appellant perfected an appeal of 
that denial. 

In her August 2005 substantive appeal [VA Form 9], the 
appellant requested a Travel Board hearing.  In March 2008, 
the Board remanded the claim to schedule the appellant for a 
Travel Board hearing.  In July 2008, the appellant without 
good cause failed to report for a scheduled Travel Board 
hearing in Waco, Texas.  
Her hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).  No further development with regard to a 
hearing is necessary.  The case has been returned to the 
Board.


FINDINGS OF FACT

1.  In December 2003, based on information showing that the 
appellant had been receiving Social Security benefits, her VA 
death pension award was retroactively reduced effective 
February 1, 1998, giving rise to an overpayment in the amount 
of $33,454.00.

2.  The overpayment was validly created.

3.  The creation of the overpayment was not due to the 
appellant's fraud, misrepresentation, or bad faith.

4.  The appellant was at fault with respect to the creation 
of the overpayment by failing to inform VA of the fact that 
she was receiving Social Security benefits effective February 
1, 1998.

5.  There was no fault on the part of VA with respect to the 
creation of the overpayment.

6.  Recovery of the overpayment would not defeat the purpose 
of paying VA nonservice-connected pension benefits.

7.  Allowing the appellant to retain the benefits she 
erroneously received would result in unjust enrichment to the 
appellant.

8.  The appellant did not relinquish a valuable right or 
incur a legal obligation based on the overpayment of 
$33,454.00.

9.   Recovery of the overpayment will cause the appellant 
undue hardship.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $33,454.00 was 
validly created.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 3.4, 3.57 
(2008); Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 
(1991); VAOPGCPREC 6- 98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).

3.  Recovery of an overpayment of death pension benefits in 
the amount of $33,454.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks a waiver of overpayment of death pension 
benefits in the amount of $33,454.00.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2008, the Board remanded the claim to schedule the 
appellant for a Travel Board hearing.  In July 2008, the 
appellant without good cause failed to report for a scheduled 
Travel Board hearing in Waco, Texas.  Her hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

Therefore, the Board finds that the RO has complied with the 
directives of the March 2008 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In December 2003, the appellant was informed 
of the termination of death pension benefits effective 
February 1, 1998, and the creation of the overpayment.  The 
appellant filed a request for wavier of the overpayment.  The 
RO provided the appellant a copy of a statement of the case 
(SOC) in July 2005 which informed her of the criteria to be 
applied in determining whether recovery of the overpayment 
was against equity and good conscience.  The Board finds, 
therefore, that as a practical matter VA has informed the 
appellant of the evidence needed to substantiate her claim.

In addition, the RO obtained evidence concerning the 
appellant's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The appellant has cooperated in this 
effort.  The appellant provided evidence, including a 
Financial Status Report (VA Form 20-5655), as well as written 
argument.  Neither the appellant or her representative has 
identified any outstanding evidence.

The appellant engaged the services of a representative and 
was provided with ample opportunity to submit evidence and 
argument in support of her claim.  As noted above, the 
appellant without good cause failed to report for a Board 
hearing.

Relevant law and regulations

Pension

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate (MAPR) applicable to the surviving spouse's 
circumstances.  The MAPR is adjusted from year to year.  

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  
See 38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  
Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.) and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  See 38 C.F.R. § 3.271(a)(1) (2008).  
Old age and survivor's insurance and disability insurance 
under title II of the Social Security Act is not excluded 
from income.  See 38 C.F.R. § 3.272(2008); see also 38 C.F.R. 
§ 3.262(f) (2008).  

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements: (1) Fault of the debtor. Where the actions of the 
debtor contribute to creation of the debt. (2) Balancing of 
faults. Weighing fault of the debtor against VA fault. (3) 
Undue hardship. Whether collection would deprive debtor or 
family of basic necessities. (4) Defeat the purpose. Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended. (5) Unjust 
enrichment. Failure to make restitution would result in 
unfair gain to the debtor. (6) Changing position to one's 
detriment. Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) [noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided]; see also VAOPGCPREC 6-98 
[holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered]. For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation. 
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) [holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate].

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
veteran changed his position to his detriment as a result of 
the overpayment.

The Board will address these three areas of consideration in 
turn.


Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Neither the appellant nor her representative has 
presented any cogent argument on validity of the debt.  
Therefore, the appellant has not challenged the validity or 
creation of the overpayment.  Rather, she contends that 
waiver should be granted on the basis of hardship, which will 
be more fully discussed below.  The matter of the validity of 
the indebtedness is therefore not at issue.  The Board 
additionally observes that the amount of the overpayment, 
$33,454.00, appears to have been correctly calculated.

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
appellant had not demonstrated bad faith in creating the 
overpayment.  It is, however, the Board's responsibility to 
consider the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  An appellant's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  See Richards v. Brown, 
9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the appellant was 
notified on several occasions of the need to report changes 
in her income, to include the receipt of Social Security 
benefits, and the effect such changes would have on her 
entitlement to VA benefits, there is no indication that she 
in fact read and willfully disregarded the information 
provided by VA.  The evidence does not indicate that the 
appellant deliberately acted with the intent to seek an 
unfair advantage, with knowledge of the likely consequences.  
It appears, instead, that the error was of omission rather 
than commission.  

The Board notes that in an April 2000 Financial Status Report 
the appellant not only did not report her Social Security 
income but also (based on the fact that there is a correction 
in a different color of ink) did not report her VA pension 
income.  Thus, it appears that the appellant did not think 
that any government benefits are income for pension purposes.  

The Board finds, therefore, that the appellant did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see 
also Cullen v. Brown, 5 Vet. App. 510 (1993) [when 
determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors].

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances 
leading to the overpayment.  
If control is established, even to a minor degree, the 
secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of 
care, with due regard for the appellant's contractual 
responsibility to the government.  The age, financial 
experience, and education of the appellant should also be 
considered in these determinations.

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect her 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the appellant actually read and disregarded information 
supplied by VA concerning the effect of changes in her income 
on her VA benefits and the requirement that she report such 
changes.  However, although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the 
appellant of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) [professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault].  Even if the appellant did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the (r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the appellant's failure to 
report the fact that she was receiving Social Security 
benefits in a timely manner.  In that regard, July 1998 and 
August 2003 letters from VA to the appellant show that VA 
informed her of the following: "Be sure to notify us as soon 
as Social Security benefits are granted.  If you do not 
advise us promptly, an overpayment may be created which you 
will have to repay."  See, e.g., July 31, 1998 letter.  As 
noted above, the appellant did not report any Social Security 
benefits in her April 2000 financial status report.  
The appellant did not report the fact that she was receiving 
Social Security benefits until October 2003.  See October 
2003 report of contact.  VA then began to immediately begin 
the process of terminating her pension benefits.  In the 
absence of any indication of excess income, VA is not at 
fault in the creation of this overpayment.

Regarding the element of defeating the purpose of the 
intended benefit, the purpose of a death pension is to 
provide income to a surviving spouse of a disabled wartime 
veteran who has limited means.  This particular element is 
not relevant to this claim because the appellant is not 
presently receiving VA pension benefits.  Such payments were 
terminated retroactively to February 1998 because of the 
appellant's improved financial circumstances.  Therefore, 
recovery of the overpayment would not nullify the objective 
for which the pension payments were intended.

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain (receipt of pension 
benefits paid which she was not entitled to based on income 
limitations) based on her failure to timely notify VA of her 
receipt of Social Security benefits.  The appellant continued 
collecting her pension payments for well over five years 
after she first started receiving Social Security benefits.  
Allowing the appellant to realize any gain from such conduct 
would clearly result in unjust enrichment.

The Board also has considered the factor of whether the 
appellant's reliance on the pension benefits caused her to 
change her position to her detriment.  However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the appellant to relinquish a 
valuable right or to incur a legal obligation.

The appellant's financial status report dated in February 
2004  reflects that her monthly expenses of $993 equal her 
monthly income of $993.  She also reported having assets 
valued at $35,020, the value of her car and home, and $11,000 
worth of outstanding debts.  There is no indication that any 
of her monthly expenses are frivolous.  A March 2005 
statement from S.C., D.O. reveals that the appellant, who is 
72, is unemployable.  In her August 2005 VA Form 9, she 
alleges that she had to cancel her supplemental health 
insurance policy for financial reasons.  

In light of the above, the Board finds that recovery of the 
overpayment would cause an undue hardship, depriving the 
appellant of basic necessities.

Although the Board has considered the appellant's fault in 
the creation of the indebtedness, as well as the fact that 
she was unjustly enriched via the overpayment from VA, the 
fact remains that she is evidently unable to repay any part 
of the charged indebtedness.  Considering her straightened 
circumstances, the Board believes that the element of 
financial hardship trumps the other elements.

Accordingly, the Board concludes that waiver of recovery of 
this overpayment is in order, based on the standard of equity 
and good conscience.  38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $33,454.00 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


